    Case: 4:19-cv-01771-DDN Doc. #: 24 Filed: 07/14/20 Page: 1 of 2 PageID #: 705




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

LERVONDA JEFFRIES,1                           )
                                              )
             Plaintiff,                       )
                                              )
v.                                            )         No. 4:19 CV 1771 DDN
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
             Defendant.                       )

                                    MEMORANDUM
        This action is before the court for judicial review of the final decision of the
defendant Commissioner of Social Security denying the applications of plaintiff Lervonda
Jeffries for disabled widow’s benefits and supplemental security income (SSI) benefits
under Titles II and XVI of the Act, 42 U.S.C. §§ 401-434, 1381-1385. The parties have
consented to the exercise of plenary authority by the undersigned United States Magistrate
Judge pursuant to 28 U.S.C. § 636(c). For the reasons set forth below, the final decision
of the Commissioner is affirmed.


                                   I. BACKGROUND
        Plaintiff was born on June 16, 1964 and was 49 years old at the time of her June 14,
2014 amended alleged onset date. (Tr. 57.) She filed her applications on September 6,
2016, alleging disability due to schizoaffective disorder, bipolar type; knee problems;
thyroid issues; and high blood pressure. (Tr. 13, 32, 196-201, 204-11, 225, 231.) The
relevant time period for consideration of plaintiff’s application for widow’s benefits is from
June 14, 2014, until December 31, 2014. (Tr. 14, 16.) The relevant time period for her

1 The court notes the administrative record shows that plaintiff’s last name is correctly
spelled “Jeffries.” Therefore, the pleadings are amended as necessary to show the correct
spelling of plaintiff’s last name.
 Case: 4:19-cv-01771-DDN Doc. #: 24 Filed: 07/14/20 Page: 2 of 2 PageID #: 706




nothing for the ALJ to resolve. However, despite plaintiff’s assertion, the DOT explains
that none of the jobs identified by the vocational expert have significant interaction with
people. See DOT, available at1991 WL 671813, 1991 WL 687992, 1991 WL 672349,
1991 WL 671745. This is consistent with the ALJ’s finding that plaintiff can have
occasional interaction with supervisors and co-workers, and no interaction with the general
public.
          In summary, the court concludes that the ALJ properly included all limitations
supported by the record into plaintiff’s RFC and the hypothetical questioning. The
vocational expert indicated that an individual with plaintiff’s limitations could perform
work existing in significant numbers in the national economy. As such, the ALJ properly
concluded that plaintiff was capable of other work and, thus, not disabled.


                                     VI. CONCLUSION

          For the reasons set forth above, the decision of the Commissioner of Social Security
is affirmed. An appropriate Judgment Order is issued herewith.




                                                   /s/ David D. Noce      k
                                            UNITED STATES MAGISTRATE JUDGE
Signed on July 14, 2020.




                                               14
